COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Athey and Senior Judge Frank
UNPUBLISHED


              Argued by videoconference


              DAIVON RENEE LUCAS
                                                                               MEMORANDUM OPINION* BY
              v.        Record No. 0647-20-4                                    JUDGE WILLIAM G. PETTY
                                                                                     JULY 13, 2021
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                                  Daniel S. Fiore, II, Judge

                                  Shalev Ben-Avraham, Senior Assistant Public Defender, for
                                  appellant.

                                  Mason D. Williams, Assistant Attorney General (Mark R. Herring,
                                  Attorney General, on brief), for appellee.


                        Daivon Renee Lucas appeals the trial court’s decision to reimpose the balance of her

              sentence and its refusal to re-suspend any of that sentence. She argues that the court erred in failing

              to indicate on the record that it had considered mitigating evidence. For the reasons below, we

              affirm.

                                                         I. BACKGROUND

                        Because the parties are fully conversant with the record in this case and this memorandum

              opinion carries no precedential value, we recite below only those facts and incidents of the

              proceedings as are necessary to the parties’ understanding of the disposition of this appeal. On

              appeal, we review the evidence in the “light most favorable” to the Commonwealth. Holloway

              v. Commonwealth, 57 Va. App. 658, 663 (2011) (en banc).



                        *
                            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
           In 2013, Lucas was convicted in the Circuit Court of Arlington County of credit card

theft in violation of Code § 18.2-192 and identity theft in violation of Code § 18.2-186.3. The

court sentenced her to three years for the credit card theft, with all suspended for four years, and

twelve months for the identity theft, with all but time served suspended for four years. The court

placed Lucas on four years of supervised probation, on the special condition that she was not to

leave the Commonwealth without first resolving other charges and meeting with the probation

officer.

           Later in 2013, Lucas’s probation was transferred to California. She then travelled to

Pennsylvania without permission and was convicted there in 2016 of access device fraud, theft

by deception, and giving false identity to law enforcement. In December 2016, based upon a

major violation report submitted by Lucas’s probation officer, the Circuit Court of Arlington

County issued bench warrants for Lucas for violating her probation on the 2013 convictions by

changing residence without permission and absconding from supervision. For reasons not

entirely clear from the record, Lucas was not arrested on the warrant until 2020 and spent the

intervening time in several other states.

           In 2020, the probation officer submitted an addendum to the 2016 major violation report,

listing multiple additional charges and convictions Lucas incurred between 2013 and 2019.1 In

2013, Lucas was convicted in California of credit card fraud and theft by forgery. In 2015, a

bench warrant was issued in California for seven charges involving theft, forgery, and giving a

false identity. Later that year, she pled guilty in New Jersey to theft by deception and receiving

stolen property. In 2019, Lucas was convicted and sentenced in California for theft by use of a

credit card and possession of a driver’s license to commit forgery. Later in 2019, after



           1
         This addendum was not included in the appendix in this appeal. The Commonwealth
attached the addendum to the end of its appellee’s brief.
                                               -2-
presumably being extradited to Maryland for an outstanding bench warrant, she pled guilty to

theft. Lucas was then extradited from Maryland to Virginia on the outstanding 2016 bench

warrants.

       On February 21, 2020, Lucas had a hearing in the Circuit Court of Arlington County on

the probation violation report. She admitted to the allegations in the violation report and

addendum and submitted mitigation evidence. Counsel for Lucas submitted that Lucas had a

“two to three-year period where she started to turn it around . . . [and become] a productive

member of society where she wasn’t getting involved with the law.” During that period, she

worked in community housing in San Francisco.

       The court asked whether, since 2013, Lucas had lived or visited anywhere other than

Pennsylvania, New Jersey, California, or Maryland. Counsel for Lucas stated, “I don’t believe

so.” The court then noted that “every place she’s gone to[,] she [has] committed a crime.”

       Lucas then spoke on her own behalf, stating that she had “stayed out of jail and out of

trouble for years” in between her sentences and that she had worked “three jobs in the case

manager and social worker field in the city of San Francisco.” She stated that she had a

miscarriage in 2018 and that the child’s father and two of her friends were later killed in a triple

homicide perpetrated by her godbrother. Following those events, Lucas was let go from her job,

and she “fell into a very deep depression.” She said she “turned to alcohol” and “drank [her]self

to jail.” She asked the court for “another opportunity.”

       In response, the court stated,

               I really wish there were something the [c]ourt could do here. I
               wish there were something the [c]ourt could do here for you but I
               just see nothing. I have no alternatives; the charges of credit theft,
               attempted felony ID. Then you’re out and every state you visit
               you’re committing the same types of crimes.




                                                -3-
The court said, “I have no alternative but to impose the balance of the time,” and did so in its

final order. The order also stated:

               THEREUPON the Defendant was given an opportunity to show
               cause why the suspended sentence should not be revoked, and the
               Defendant admitted the violation and the [c]ourt considered the
               information provided, and argument was heard by the Attorney for
               the Commonwealth and Attorney for the Defendant on the same.

This appeal followed.
                                          II. ANALYSIS

       Lucas assigns error to a narrow issue: whether the trial court failed to “indicat[e] on the

record that the trial court considered the mitigation in this case.” She also argues that the

Commonwealth should be estopped from contesting the merits of Lucas’s appeal, because the

Commonwealth’s attorney previously acquiesced in the petition for appeal, and to change

positions now would be to approbate and reprobate.2

       We hold that Lucas failed to properly preserve her argument below and that the ends of

justice exception has not been satisfied. Furthermore, we hold that the Commonwealth has not

approbated and reprobated by changing positions on appeal.

                             A. Lucas’s Argument was Not Preserved

       Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless an objection was stated with reasonable certainty at the time of the ruling,

except for good cause shown or to enable this Court to attain the ends of justice.”

               The purpose of the contemporaneous objection rule embodied in
               Rule 5A:18 is to inform the trial judge of the action complained of
               in order to give the judge the opportunity to consider the issue and


       2
          The Commonwealth’s attorney remained silent during the probation violation hearing
and did not offer up the Commonwealth’s position regarding sentencing. For reasons not
entirely clear from the record, he apparently had a change of heart sometime thereafter.
However, rather than conveying the Commonwealth’s new position to the trial court, the
Commonwealth filed a brief in support in this Court agreeing with Lucas’s assignment of error
and asking that the petition for appeal be granted.
                                                -4-
               to take timely corrective action, if warranted, in order to avoid
               unnecessary appeals, reversals and mistrials.

Robinson v. Commonwealth, 13 Va. App. 574, 576 (1992). “To satisfy the rule, ‘an objection

must be made . . . at a point in the proceeding when the trial court is in a position, not only to

consider the asserted error, but also to rectify the effect of the asserted error.’” Scialdone v.

Commonwealth, 279 Va. 422, 437 (2010) (quoting Johnson v. Raviotta, 264 Va. 27, 33 (2002)).

If the trial court is not given an opportunity to address the issue, then “there is no ruling by the

trial court on the issue, and thus no basis for review or action by this Court on appeal.”

Riverside Hosp., Inc. v. Johnson, 272 Va. 518, 526 (2006).

       Lucas’s assignment of error states: “The trial court erred by sentencing Ms. Lucas to all

of her remaining time with no indication on the record that the trial court considered the

mitigation in the case.” Significantly, she does not argue that the trial court failed to give proper

weight to the mitigating evidence; she just argues that the court failed to state on the record that

it had considered the mitigating evidence. She contends that “[t]here is nothing in the record to

show that the trial court considered any relevant, mitigating evidence submitted on behalf of

Ms. Lucas.”

       Lucas never made this argument to the trial court. Lucas presented mitigating evidence

and asked the court for another opportunity. When the court said that it had “no alternative but

to impose the balance of the time,” Lucas did not argue that the court had failed to state on the

record that it considered her evidence. Had she done so, the trial court would have had “the

opportunity to consider the issue and to take timely corrective action, if warranted, in order to

avoid [an] unnecessary appeal[] [or] reversal[.]” Robinson, 13 Va. App. at 576. Because Lucas




                                                 -5-
neglected to make this argument to the trial court, when it could easily have been rectified, we

will not address it here.3

                     B. The Ends of Justice Exception Has Not Been Satisfied

        Lucas asks this Court to invoke the ends of justice exception to Rule 5A:18 to reach the

merits of her argument because, she argues, “a grave injustice exists” when a trial court does not

state on the record that it has considered a defendant’s mitigating evidence. We hold that the

ends of justice exception is not applicable here.

                         Rule 5A:18 permits us to overlook the appellant’s failure to
                preserve the issue and consider the merits of [her] argument for the
                first time on appeal if the ends of justice so demand. Nonetheless,
                our Rule 5A:18 jurisprudence confirms that “[t]he ends of justice
                exception . . . is narrow and is to be used sparingly.”

Brittle v. Commonwealth, 54 Va. App. 505, 512 (2009) (quoting Pearce v. Commonwealth, 53

Va. App. 113, 123 (2008)). “This Court considers two questions when deciding whether to

apply the ends of justice exception: (1) whether there is error as contended by the appellant; and

(2) whether the failure to apply the ends of justice provision would result in a grave injustice.”

Williams v. Commonwealth, 294 Va. 25, 27-28 (2017) (quoting Commonwealth v. Bass, 292

Va. 19, 27 (2016)). The appellant has the burden to demonstrate that a manifest injustice has

occurred. Brittle, 54 Va. App. at 514.




        3
          Lucas argues that applying Rule 5A:18 in this case “would lead to absurd practical
results,” in that a defendant would have to “immediately reiterate its entire [mitigation]
argument” after sentencing and ask the trial court to “actually make statements on the record as
to the mitigation it was just presented with.” She contends that a defendant would have to make
a mitigation argument “multiple times in a row,” which would “double the length” of a probation
violation hearing. We find this argument unpersuasive. To properly preserve her argument,
Lucas was not required to “reiterate” her mitigation argument after sentencing. She was,
however, required to alert the trial court to the alleged error—that the trial court failed to state on
the record that it had considered her mitigating evidence. Far from producing an “absurd result,”
this would have been a simple solution to a narrow issue, and the trial court could easily have
corrected the error, thereby “avoiding unnecessary appeals.” See Robinson, 13 Va. App. at 576.
                                                  -6-
       If a “sentence is not excessive on its face,” id. at 520, then there is “no reason to invoke

the ‘ends of justice’ exception,” id. (quoting Jefferson v. Commonwealth, 33 Va. App. 230, 239

(2000), aff’d en banc, 35 Va. App. 436 (2001)); see also Williams, 294 Va. at 28 (holding that

there was no grave injustice in requiring the appellant to serve a five-year prison sentence “for a

crime he committed and to which he pled guilty while he was sane and competent”). In Brittle,

the appellant was sentenced to five years with three years suspended for petit larceny third

offense, “a Class 6 felony punishable by ‘a term of imprisonment of not less than one year nor

more than five years.’” Brittle, 54 Va. App. at 520 (quoting Code § 18.2-10). The sentence,

therefore, was within the range prescribed by statute and was “not excessive on its face,” so the

Court declined to invoke the ends of justice exception. Id.

       When a trial court suspends the execution of sentence, “the court may revoke the

suspension of sentence for any cause the court deems sufficient that occurred at any time within

the probation period, or within the period of suspension fixed by the court.” Code

§ 19.2-306(A). Furthermore, “[i]f the court, after hearing, finds good cause to believe that the

defendant has violated the terms of the suspension,” then “the court shall revoke the suspension

and the original sentence shall be in full force and effect.” Code § 19.2-306(C)4 (emphasis

added). “The court may again suspend all or any part of this sentence” and place the defendant

on probation. Id. (emphasis added).

       Here, the trial court had suspended the execution of Lucas’s sentence, and Lucas

admitted that she violated the terms of her probation. Therefore, the court was required to

revoke the suspension of her sentence, thereby reimposing her original sentence. See id. The

court was permitted, but not required, to suspend it again. Because the court was statutorily


       4
         This case was heard and decided by the trial court prior to the July 1, 2021 amendment
to Code § 19.2-306(C) that replaced the words “shall revoke the suspension” with “may revoke
the suspension.”
                                             -7-
required to revoke the suspension of Lucas’s sentence upon finding she was in violation of

probation, the reimposition of the balance of her original sentence is not “excessive on its face,”

and we will therefore not invoke the ends of justice exception. See Brittle, 54 Va. App. at 520.

        Finally, Lucas’s argument is based on a faulty premise. The final order entered by the

trial court states:

                 THEREUPON the Defendant was given an opportunity to show
                 cause why the suspended sentence should not be revoked, and the
                 Defendant admitted the violation and the [c]ourt considered the
                 information provided, and argument was heard by the Attorney for
                 the Commonwealth and Attorney for the Defendant on the same.

“It is well established in this Commonwealth that a circuit court speaks only through its written

orders.” Roe v. Commonwealth, 271 Va. 453, 457 (2006). Thus, contrary to Lucas’s argument,

the record does establish that the trial court received and considered the mitigating evidence she

offered.

           C. The Commonwealth Was Not Barred from Changing Its Position on Appeal

        Finally, Lucas argues that the Commonwealth is barred from arguing that the trial court

committed no error. When Lucas filed a petition for appeal to this Court, the Commonwealth’s

attorney filed a brief in support, stating that the trial court erred in being “silent regarding

mitigation.” But the Attorney General now takes the position that the trial court did not err

because the court was not required to state explicitly that it had considered mitigating evidence.

Lucas argues that this change of position is tantamount to approbating and reprobating. We

disagree; the Commonwealth was permitted to change its position, and its doing so was not

approbating and reprobating.

                 It is apparent that the Commonwealth has assumed inconsistent
                 positions. The Commonwealth’s Attorney, the only official legal
                 representative of the Commonwealth in the trial court, acquiesced
                 in the procedure that the Attorney General now attacks.
                 Nevertheless, the Commonwealth may not be estopped from
                 repudiating the earlier position erroneously taken by the
                                                  -8-
               Commonwealth’s Attorney, nor may the Department be estopped
               from changing its position.

In re Commonwealth, Dept. of Corrections, 222 Va. 454, 465 (1981). The Attorney General is

therefore not barred from arguing that the trial court committed no error.

                                       III. CONCLUSION

       For the reasons above, we affirm the trial court’s decision to revoke the suspension of

Lucas’s sentence and not re-suspend any of that sentence.

                                                                                           Affirmed.




                                                -9-